Citation Nr: 1715058	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to May 1980, and October 2001 to March 2002 with additional periods of reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) which [incorrectly] continued a 0 percent rating for right ear hearing loss.  [A May 2005 rating decision had granted service connection for left ear hearing loss, rated 0 percent; February 2006 and June 2009 rating decisions continued the 0 percent rating.  A March 2011 rating decision then granted service connection for bilateral hearing loss, effective September 3, 2003 (the date of receipt of the initial claim seeking service connection for hearing loss).]  In December 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In February 2015 the Board remanded the case for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board directed in its February 2015 remand that the Veteran be afforded an audiological examination and that March 2005 and March 2007 audiological assessments (originally scanned into VISTA imaging) be secured for the record. The Veteran was afforded a VA audiological examination in April 2015, and the March 2005 audiological assessment was secured.  However, after diligent review of the Veteran's case file, it does not appear that the March 2007 audiological assessment has been secured for the file.  This assessment is pertinent evidence, is of record, and must be secured.  Therefore, another remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA evaluations or treatment the Veteran received for hearing loss, to specifically include the audiological assessment in March 2007 that was scanned into VISTA imaging. 

2. The AOJ should then review the record and readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



